429 F.2d 1405
UNITED STATES of America, Plaintiff-Appellee,v.ONE 1964 PLYMOUTH BELVEDERE, IDENTIFICATION NO. 3941176086, Defendant-Appellant.
No. 28946.
United States Court of Appeals, Fifth Circuit.
September 15, 1970.

Appeal from the United States District Court for the Middle District of Georgia at Macon; William A. Bootle, Judge.
Noah Grimes, pro se.
D. L. Rampey, Jr., Asst. U. S. Atty., Macon, Ga., for appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
By opinion of August 7, 1970 this appeal was disposed of under Fifth Circuit Rule 9(c) without oral argument on the basis that the appellant had failed to file a brief. The court, after consideration of the merits, affirmed on the merits.


2
It now appears that appellant had filed a brief, and he moves to reinstate the appeal. We treat the motion to reinstate as an application for rehearing. The court has again considered the merits, with the benefits of appellant's brief. The appeal is totally without merit. The application for rehearing is denied.